Citation Nr: 1740611	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 16-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) from May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 50 percent for bilateral pes planus with hallux rigidus, calluses, and corns has been raised by the record in a June 2016 VA Form 9, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Service connection is currently in effect for bilateral pes planus with hallux rigidus, calluses, and corns at 50 percent disabling; major depression at 50 percent disabling; status post left total knee replacement (TKR) at 30 percent disabling; residual abscess of the left breast at 10 percent disabling; and right knee degenerative joint disease (DJD) at 10 percent disabling. His total combined service-connected rating is 90 percent.

2. The Veteran reported that he worked as a security guard for the Department of Defense from September 1987 to April 2006 and that he has two years of college education.

3. The Veteran has met the criteria for the assignment of a TDIU on a schedular basis.

4. The competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the requirements for a TDIU from May 1, 2012, have been met. 38 U.S.C.A. § 1155. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for a TDIU.

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm. The sole fact that he is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for bilateral pes planus with hallux rigidus, calluses, and corns at 50 percent disabling; major depression at 50 percent disabling; status post left TKR at 30 percent disabling; residual abscess of the left breast at 10 percent disabling; and right knee DJD at 10 percent disabling. The Veteran's multiple service-connected disabilities have a combined rating of 90 percent. Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis. 38 C.F.R. § 4.16.

In a September 2011 rating decision, the RO granted a 100 percent rating for status post left TKR from March 24, 2011, the date the Veteran underwent a left TKR, to May 1, 2012. Simultaneously, the RO granted a TDIU from March 26, 2010 to May 1, 2012, at which time his knee would be re-evaluated to determine if the TDIU should be continued. In an October 2013 rating decision, the RO denied continuing his TDIU. The Veteran requested a reconsideration of his claim, which was again denied in March 2015 and November 2015 rating decisions.

The Veteran contends that his service-connected disabilities, particularly his pes planus, status post left TKR, and right knee DJD, prevent him from obtaining and maintaining substantially gainful employment. See May 2017 appellate brief; June 2016 VA Form 9; March 2013 VA Form 21-8940; June 2012 VA Form 21-8940.

According to the medical record, in June 2012, the Veteran underwent a series of VA examinations to determine the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment. An ambulatory care examination revealed that he walked very slowly and carefully, but is able to work in a sedentary environment where he does not need to stand for over 7 to 10 minutes and is able to sit. See June 2012 Ambulatory Care Compensation and Pension Examination Note. A psychiatric examination found that his service-connected major depression caused occupational and social impairment with reduced reliability and productivity. See June 2012 Mental Disorders Disability Benefits Questionnaire. In addition, he complained of constant joint pain that affected his mood. Id. The examination report regarding his pes planus noted that the condition had a mild effect on his ability shop and engage in recreation, but had no effect on his ability to do chores, travel, or maintain personal hygiene. See June 2012 Compensation and Pension Examination Note, Feet. 

In a letter dated February 2013, a VA Vocational Rehabilitation Counselor, W.E., stated that she evaluated the Veteran for entitlement to Vocational Rehabilitation and Employment (VR&E) benefits. See February 2013 letter from W.E. She determined that the Veteran was entitled to VR&E benefits due to having a serious employment handicap. However, she found that achievement of a vocational goal was not reasonably feasible due to the Veteran's service-connected disabilities, including pes planus, major depression, left TKR, scars, and traumatic arthritis. She also cited the Veteran's nonservice-connected diabetes mellitus and hypertension. The counselor opined that the Veteran is unemployable and requested that his case be reviewed for entitlement to a TDIU.

The Veteran underwent another series of VA examinations in April 2013. During the knee examination, the Veteran reported having daily right knee pain, which required periodic injections. See April 2013 Compensation and Pension Orthopedic Examination Note. The examiner noted that the Veteran's knee condition interfered with his daily activities, including with his ability to walk, go up and down stairs, squat, and kneel. The examiner opined that the Veteran is not totally unemployable from sedentary work as long as he can sit. Similarly, a separate examination found that, while the Veteran's pes planus impacts his ability to work, the Veteran is still able to sit and perform sedentary work. See April 2013 Ambulatory Compensation and Pension Examination Note. A psychiatric examination noted occupational and social impairment with reduced reliability and productivity as well as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. See April 2013 Mental Disorders Disability Benefits Questionnaire. The Veteran complained of knee pain, which prevented him from engaging in activities he enjoys and from sleeping well. Id. Additional VA examinations performed in February 2015 also concluded that the Veteran's knee condition and pes planus did not prevent the Veteran from working while sitting. See February 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire; February 2015 Foot Conditions Disability Benefits Questionnaire.

A private medical opinion was received in April 2015. See March 2015 Physician's Questionnaire from Dr. R.L. The private physician opined that the Veteran is unemployable due to his pes planus, left TKR, and DJD of the right knee. An additional private medical opinion was received in June 2016. See June 2016 letter from Dr. R.H. Similarly, the private physician determined that the Veteran is unable to work in any type of gainful employment activity. The physician stated that the Veteran has diagnoses of osteoarthritis of the bilateral knees and degenerative disc disease (DDD) of the lumbar spine secondary to the Veteran's service-connected pes planus. He reported that the Veteran is in constant knee and back pain, requiring regular visits to his office for treatment. As a result of these conditions, the Veteran is unable to sit, stand or walk for prolonged periods of time. The physician concluded that the Veteran is incapable of even sedentary employment as he would be unable to sit at a desk and focus on completing tasks. See also November 2015, November 2013, April 2013, and June 2012 letters from Dr. R.H.

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, are of such severity as to effectively preclude all forms of substantially gainful employment. The record includes VA examinations concluding that he can, at the very least, engage in substantially gainful sedentary employment. Simultaneously, he has provided opinions finding that he is unable to maintain substantially gainful work, even if sedentary. There is no evidence to doubt the credibility of the examiners or of the private physicians of record. 

Accordingly, the Board must determine the probative value of each opinion. The VA examinations of record revealed physical limitations attributed to the Veteran's pes planus and knee condition. However, they did not find that the Veteran was unable to work in all gainful employment. The June 2012 VA examination noted that the Veteran ambulated very slowly and carefully, but did not find an inability to sit for long periods of time. The April 2013 VA examination also found that the Veteran complained of pain going up and down stairs and standing or walking long distances. However, the examiner indicated that the Veteran is able to work while sitting. Finally, the February 2015 knee examination noted that the Veteran's knee condition interfered with his daily activities, but did not impact his ability to work. The examinations were each predicated on an interview, a review of available treatment records, and an in-person examination. The Board thus finds the VA examinations probative.

Turning to the private medical opinions of record, the March 2015 opinion from Dr. R.L. found that the Veteran is unemployable due to his service-connected pes planus, left TKR, and DJD of the right knee. However, Dr. R.L. did not provide a detailed rationale in support of his conclusion. Therefore, the Board assigns little probative weight to that opinion. In contrast, the positive June 2016 opinion from Dr. R.H. provided sufficient reasoning in support of his conclusion. Specifically, Dr. R.H. stated that the Veteran cannot engage in gainful sedentary work because the Veteran's knee and back conditions render him unable to sit at a desk and focus on completing tasks. Dr. R.H. cited the Veteran's reports of constant knee and back pain and regular doctor visits for treatment. In addition, he stated that the Veteran's pes planus led to his knee and back conditions and, therefore, renders it impossible for the Veteran to work. See June 2016 letter from Dr. R.H. The Board notes that the Veteran is not service-connected for a back condition and that any impact his back condition has on his ability to work may not be considered. Nonetheless, the opinion must be considered in context with the Veteran's consistent complaints of knee pain and resulting physical limitations. See February 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire; April 2013 Compensation and Pension Orthopedic Examination Note; June 2012 Mental Disorders Disability Benefits Questionnaire. The Board also notes that none of the VA examinations distinguished Dr. R.H.'s positive findings. Accordingly, the Board finds that the June 2016 private medical opinion by Dr. R.H. is probative. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

In addition to medical opinions, the record includes an opinion from a vocational rehabilitation counselor, W.E. In her February 2013 letter, W.E. determined that the Veteran has a severe employment handicap, thereby entitling him to VR&E benefits. However, W.E. indicated that the Veteran's disabilities are so severe that achievement of a vocational goal is not reasonably feasible. As a professional in the field of vocational rehabilitation, W.E. is competent to testify as to whether the Veteran is reasonably capable of working in light of his disabilities. There is also no evidence to doubt her credibility. In her letter, W.E. cited the Veteran's service-connected disabilities, including his knee condition and pes planus, as well as non-service connected disabilities, including diabetes mellitus and hypertension. As stated above, any impact a non-service connected disability has on the Veteran's ability to work cannot be considered. Regardless, the Board must consider W.E.'s determination in context with the medical evidence of record. The Veteran's recorded physical limitations and consistent complaints of pain, even while sitting, have been attributed to his service-connected knees associated with pes planus. Moreover, the Veteran's total combined evaluation of 90 percent creates a disability picture consistent with W.E.'s determination, even without consideration of the Veteran's non-service connected disabilities. Therefore, the Board finds that the February 2013 determination by W.E. is probative.

In weighing the probative evidence of record, the Board finds that the VA examinations as well as the June 2016 private medical opinion by Dr. R.H. and the February 2013 letter by W.E. are equally probative. Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to a TDIU from May 1, 2012, is warranted. 


ORDER

Entitlement to a TDIU from May 1, 2012, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


